                      Case 1:18-cv-11386-VSB-KHP Document 216 Filed 03/25/21 Page 1 of 1

                                                                LAW OFFICES
                                           GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                            P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS           HARRY J. GWINNELL◊
BRUCE H. BERNSTEIN                                                                                     JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                       1950 ROLAND CLARKE PLACE                        KENNETH H. SALEN ◊
ARNOLD TURK ∆                                             RESTON, VA 2 0 1 9 1 -1 41 1                 SOK K. HONG ◊
MICHAEL J. FINK                                                                                        TAI KONDO 
STEPHEN M. ROYLANCE ◊                                       TEL: (7 0 3 ) 7 16 -1 19 1                 JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER                                                                                      GARY M. JACOBS ◊
                                                            FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                     JAMES A. GROMADA
WILLIAM S. BOSHNICK *                                EMAIL: gbpatent@gbpatent.com                      SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                                  ALI M. IMAM *
P. BRANKO PEJIC *                                           www.gbpatent.com                           CHAD E. GORKA
DANIEL B. MOON
                                                                                                       CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
                                                                                                       JAMES A. DONEGAN 
ENOCH PEAVEY
                                                                                                       CHRISTIAN MANNINO *
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                       DANIELLE C. PFIFFERLING
JONATHAN R. MILLER *
STEVEN B. POLLICOFF *                                                                                      _________
BARRY I. HOLLANDER ◊
GARY V. HARKCOM *◊                                                                                     * ADMITTED TO A BAR
JAMES P. BONNAMY                                                                                         OTHER THAN VA

                                             03/25/2021
                                                                                                         REGISTERED PATENT AGENT
JILL M. BROWNING
                                                                                                       ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.
                                                                                                       ∆ SENIOR COUNSEL
NAOKO OHASHI *




                                                           March 24, 2021

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
                                                                                                       03/25/2021
            500 Pearl Street, Room 750
            New York, New York 10007

                        Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule III(d) of your
            Honor’s Individual Practices in Civil Cases to respectfully request permission to file under seal
            the parties’ Joint Agenda Letter for March 31, 2021 status conference and accompanying
            Exhibits 5-8, filed today, March 24, 2021.

                   Plaintiff requests leave to file the Joint Agenda Letter and Exhibits 5-8 under seal
            because they contain information designated as “Highly Confidential – Attorneys’ Eyes Only”
            under the Stipulated Confidentiality and Protective Order [D.I. 156].


                                                                             Respectfully submitted,

                                                                             /s/ Neil F. Greenblum

                                                                             Neil F. Greenblum

            cc:         All counsel of record (via ECF)


{J734902 04728163.DOCX}
